DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 9-11 are objected to because of the following informalities:  
CLAIM 1:
In line 5, after “switch,” insert --wherein n is an integer greater than or equal to 1,--.
In line 9, delete “(n                        
                            ≥
                        
                    1, integer)”.
In line 10, replace “the second capacitor and the second switch” with --a second capacitor and a second switch--.
CLAIM 9:
In line 5, after “first switch” insert --of the n second switches--.
CLAIM 10:
In line 4, before “and” insert --of the n second switches--.
CLAIM 11:
In line 2, after switch” insert --to be turned on--.
In line 3, replace “which is turned on” with --to be turned on--.
In line 4, replace “a” with --the-- and “of one” with --to be turned on--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 effectively conveys that that the first switch S0 of the first circuit unit is closed simultaneously with one of n second switches (S1-Sn) of the second circuit units at the occurrence of a fault.  However, paragraphs 53-57 teach that only one switch amongst the total number of switches is activated at a time, with the remaining switches placed in an open state.  This inconsistency between the claims and the specification raises an issue of indefiniteness.  The Examiner would like to note that while paragraph 10 of the specification recites the claim language of claim 2 nearly verbatim in what is considered a brief summary of the invention, the conflict that exists between said language and that of paragraphs 53-57 which 
Claims 3 and 4 are rejected due to their dependency on claim 2.
For the purpose of examination, claims 2-4 will be interpreted as follows:  
CLAIM 2:
In line 2, before “the first” insert --one switch among--.
In line 3, delete “one of”.
In line 3, replace “are” with --is--.
In line 3, before “remaining” insert --the-- and delete “second” after “remaining”.
CLAIM 3:
In line 1, replace “a” with --the--.
CLAIM 4:
In line 1, after “wherein” insert --the switch to be turned on is--.
In line 2, before “sequentially” insert --selected--.
Additionally, the Applicant should consider amending paragraphs 10-12 of the specification to correspond to the language above.
Claim 10 recites the limitation "the second closed circuit" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, claim 10 will be considered dependent on claim 9.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claim(s) 1-6, 8, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hur et al (KR1020180050886 w/ reference made to included translation).
In re Claim 1, Hur teaches a DC circuit breaker as seen in Figure 1 comprising: a main switch (110, paragraph 5 of page 8) connected to a first DC line (between A and 110) at one end and connected to a second line (between 110 
In re Claims 2 and 3, Hur teaches that when the main switch 110 is opened due to occurrence of a fault in the first DC line or the second DC line, one switch among the first switch of the first circuit unit and second switches of the n second circuit units is turned on and the remaining switches are turned off (paragraph 5 of page 8 through paragraph 3 of page 9 teach that either switch 150 or 160 is activated one at a time to address the fault current depending on the magnitude of the fault current, i.e., switch 160 is activated when circuit 170 can’t address the fault current).
In re Claim 4, Hur teaches that the switches 150 and 160 are sequentially selected as the magnitude of the fault current increases (paragraph 5 of page 8 through paragraph 3 of page 9 teach that switch 150 is activated first, and then shut off and switch 160 activated when the magnitude of the fault current is higher).
In re Claim 5, Hur teaches that the first and second switches are thyristors (paragraph 1 of page 10).
In re Claim 6, with n=1, the second capacitor C1 is considered equal to itself.
In re Claim 8, Hur teaches that when a fault occurs and the mains switch is opened, a current generated by voltage stored on the first capacitor C2 is supplied via the mains switch 110 and first circuit unit 180 in a direction opposite the fault current as seen in Figure 4 (paragraphs 1-4 of page 12).
In re Claim 12, Hur teaches the charging resistor R2 as seen in Figures 1 and 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 8, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (2016/0329179) in view of Hartmann et al (2014/0299579).
In re Claim 1, Kim teaches a DC circuit breaker as seen in Figure 1 comprising: a main switch 110 connected to a first DC line (A to 110) at one end and connected to a second line (110 to B) at the other end; a first circuit unit (121, 122, 130, and 140) connected in parallel to the main switch; wherein the first circuit unit is composed of a series connection of an inductor (122), a first capacitor (121) and a first switch (130 and/or 140, paragraph 29), the inductor or the first capacitor being connected to the first DC line ( as seen in Figure 2) and the first switch being connected to the second DC line as seen in Figure 2).
Kim does not teach n second circuit units as claimed.
Hartmann teaches that the level of reverse current delivered to a DC circuit breaker can be varied to address the level of fault current in a main switch 120 without impacting the overall network by providing various capacitor branches (paragraphs 7 and 30) in a commutation circuit as seen in Figure 1.  Hartmann 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of second circuits comprising a capacitor in series with a switch as taught by Hartmann in parallel with the main switch of Kim since Hartmann teaches that by doing so the level of reverse current provided to the main switch can be varied depending on the level of fault current present without impacting the overall network.  
In re Claims 2 and 3, Hartmann teaches that the proper branch is selected (i.e., proper branch switch is activated) based on the magnitude of the fault current to be addressed (paragraphs 30-35).
In re Claim 5, Kim teaches the first switch can be a thyristor (paragraph 29).
In re Claim 7, Hartmann teaches that the second capacitors have different capacities (paragraph 33).
In re Claim 8, Kim teaches that when a fault occurs and the mains switch 110 is opened, a current generated by voltage stored on the first capacitor 121 is supplied via the mains switch 110 and first circuit unit in a direction opposite the fault current as seen in Figures 4 and 5 (paragraphs 35-42).
In re Claim 11, Hartmann teaches that the proper branch is selected (i.e., proper branch switch is activated) based on the magnitude of the fault current to be addressed (paragraphs 30-35).
In re Claim 12, Kim teaches a charging resistor 150.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In re Claim 9, Hur fails to teach that the first switch 180 of the first circuit 180 is activated before the second switch 150 of the second circuit 170.  Hartmann fails to teach operating the switches in any particular sequence.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims due to its dependence on claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/DANNY NGUYEN/Primary Examiner, Art Unit 2836